Title: From Benjamin Franklin to John Balfour, 2 April 1761
From: Franklin, Benjamin
To: Balfour, John


          
            Sir,
            London, April 2. 1761
          
          As Messrs. Portis did the last Summer pay me two Bills of the same Drawers after a Protest, I sent my Son to know if they would do the same with regard to this Bill, in case it should be once more offer’d to them; but they persisted in their Refusal. Had it been a Bill of Mr. Hall’s Drawing, I should immediately pay it as you propose, for his Honour. But as it is a Bill drawn by others, which he has paid his Money for in Philadelphia, I think it fittest that the Bill be return’d to him, with the Protest, that he may recover Damages of the Drawers. My Son joins in Compliments, with Sir, Your most obedient Servant
          
            B Franklin
            Mr Balfour
          
          
            Copy
          
        